Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendment overcomes the previous claim objection(s) and rejections under 35 USC 112 and 35 USC 102, placing the case in condition for allowance.
The closest prior art is Laforest (US 7,213,796). Laforest discloses an extension/contraction mechanism having, inter alia, a telescopic extension/contraction part (112 and 114) having an extending/contracting portion that is a hollow cylinder having an inner and outer preripheral surface, and a roller unit (44) that contacts the outer peripheral surface of the hollow cylinder. Laforest does not disclose, inter alia, a roller unit that contacts the inner peripheral surface of the hollow cylinder in order to prevent wobble in the root part of the extension/contraction part, and the rollers of a roller unit are arranged at intervals different from pitches of gaps in the extending/contracting direction of the extension/contraction part. Laforest teaches away from being modified to a second roller unit contacting the inner peripheral surface of the hollow cylinder in order to prevent wobble in the root part of the extension/contraction part, since it already discloses a fixed hub (106), which helps to prevent wobble so there is no need to add another roller unit to do so, and that fixed hub has grooves 116 in it for first band 112 and rollers would interfere with operation of that first band in the helical groove. Finally, while Laforest discloses the extension/contraction part has a first belt (band 114) it teaches away from the second part (112) of the extension/contraction part having a second belt, since if the band 112 were changed into a belt like belt 114 it would not fit in the helical groove (116) and would not have teeth necessary to join with belt 114.

Another close piece of prior art is Yoon (US 2017/0291310, cited in grounds for rejection in previous office action). Yoon does not disclose, inter alia, that the telescopic extension/contraction part (22, 23) is a hollow cylinder, and does not disclose the extension/contraction part is two belts. There is no teaching, suggestion, or motivation in the prior art to modify Yoon to have all the missing claim limitations without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        

/William Kelleher/Supervisory Patent Examiner, Art Unit 3658